DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 03/29/2019.
Status of claims in the instant application:
Claims 1-3 are pending.
Priority
The instant application claims benefit as “a CIP of 15/439,458 filed on 02/22/2017 and is a ClP of 16/244,390 filed on 01/10/2019 which is a DIV of 15/438,997 filed on 02/22/2017 now PAT 10212185 which claims benefit of 62/298,091 filed on 02/22/2016”.
Information Disclosure Statement
Information Disclosure Statements (IDS) filed on 03/29/2019 have been considered, and signed copies of the IDS forms have been attached to this office action.
Claim Objections
Claim 1-2 is objected to because of the following informalities:
Claim 1 recites the limitation, “(a) executing at least one benchmark G-codes on the AM system (102), wherein the G-code is converted to control signals (121), wherein the control signals are executed by the AM system (122);”
	Examiner interprets the bolded part of the claim limitation to say, “at least one benchmark G-code”
 	Appropriate correction is required.
Note: Examiner also suggests removing numerical references in the claims for better clarity. Here is an example of the numerical reference in the claim. Claim 1 recites:
	“(a) executing at least one benchmark G-codes on the AM system (102), wherein the G-code is converted to control signals (121), wherein the control signals are executed by the AM system (122)”.
	Numerical references (102), (121) and (122) should be removed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites:
“A method of estimating a G-code of a cyber-physical additive manufacturing ("AM") system … the method comprising:
(a) executing at least one benchmark G-codes on the AM system (102), wherein the G-code is converted to control signals (121), wherein the control signals are executed by the AM system (122);
the G-code is executing (103);
(c) repeating steps (a) and (b) for a plurality of benchmark G-codes (105) and control signals, while training a supervised learning algorithm (104) to learn an estimation function (106), wherein the estimation function estimates the control signals of a G-code from a plurality of analog emissions;”
As written, “the G-code” can be considered “a G-Code” as recited in the preamble of the claim, and not “benchmark G-code” recited in limitation (a) of the claim. But limitation (c) of the claim seem to imply that “the G-code” should refer to “benchmark G-code”. Thus, there seem to be multiple antecedent basis for “the G-code” and that makes the claim ambiguous, and hence rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3, limitation (a) also recites language similar to that of claim 1 identified above, and hence similarly rejected.
Appropriate correction is required.
**** Note: For examination purpose Examiner interprets that “the G-code” is referring to “the benchmark G-code”.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation, “(e) repeating steps (b) through (d) a plurality of times, to obtain a plurality of mutual information values for each of the plurality of sets of design variables, wherein the plurality of sets of design variables spans the space 64Reference No. 2016-035-5, UCI 17.03 CIPInventor's name: Al Faruque, Wan, Rokka Chhetri, FaeziDocument Date: March 29, 2019of possible design variables (208)”.
As written, the identified claim limitations is ambiguous, since it uses “… possible design variables”. It’s not clear what variable would be possible and what would not be possible from the space of the variables. Hence claim 3 is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Appropriate correction is required.
**** Note: For examination purposes examiner interprets the limitation as, ““(e) repeating steps (b) through (d) a plurality of times, to obtain a plurality of mutual information values for each of the plurality of sets of design variables, wherein the plurality of sets of design variables spans 64Reference No. 2016-035-5, UCI 17.03 CIPInventor's name: Al Faruque, Wan, Rokka Chhetri, FaeziDocument Date: March 29, 2019the set of design variables (208)”
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Claim 2 recites the limitation, “(a) executing the method of claim 1 to obtain an estimation function (301, 302, 303, 304, 305, 306)”
	Examiner notes that, as written, the above limitation of claim 2 requires only limitation (c) of claim 1. Thus not all limitations of claim 1 are not required for claim 2, making some limitations in claim 1 as optional for claim 2. Thus not all limitations of claim1 are not included in claim 2, and hence claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Claim 3 is also similarly rejected as claim 2.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No 10212185. Although the claims at issue are not exactly identical, they are not patentably distinct from each other because, the claims of the reference patent recites methods for estimating analog emissions from side channels of an additive manufacturing (AM) system in order to be able to optimize variables in the g-code executed in the AM system so as to reduce the correlation between the g-code and the analog emissions to enhance system security from a side channel attack, and that would make obvious the claims of the instant application as it also recites similar claim limitations. A comparison of claim limitations are provided below:
Instant Application
Reference U.S. Patent No 10212185
      Claim 1. A method of estimating a G-code of a cyber-physical additive manufacturing ("AM") system, wherein the AM system comprises a cyber-domain (101), wherein the G- code resides in the cyber domain, and a physical domain (120), comprising a manufacturing machine wherein the manufacturing machine has a plurality of side channels, wherein the G-code 
(a) executing at least one benchmark G-codes on the AM system (102), wherein the G-code is converted to control signals (121), wherein the control signals are executed by the AM system (122);
 (b) measuring a plurality of analog emissions (123) from the 
(c) repeating steps (a) and (b) for a plurality of benchmark G-codes (105) and control signals, while training a supervised learning algorithm (104) to learn an estimation function (106), wherein the estimation function estimates the control signals of a G-code from a plurality of analog emissions;
(d) executing at least one subsequent G-code on the AM system (107);
(e) observing at least one subsequent plurality of analog emissions from the plurality of side channels (108);
(f) using the estimation function (106) to estimate at least one subsequent set of control signals; and
g) computing an estimated G-code from the estimated set of control signals (109). 
         Claim 3. A method of protecting a cyber-physical additive manufacturing ("AM") system 63Reference No. 2016-035-5, UCI 17.03 CIPInventor's name: Al Faruque, Wan, Rokka Chhetri, FaeziDocument Date: March 29, 2019from information leakage, wherein the AM system comprises a cyber-domain, wherein the G-code resides in the cyber domain, wherein the G-code comprises a set of design variables, and a physical domain, comprising a manufacturing machine wherein the manufacturing machine has a plurality of side channels, wherein the side channels have analog emissions, wherein the analog emissions depend on the control signals, wherein the G-code comprises an instruction to the manufacturing machine, wherein the G-code is converted by the cyber domain into a set of control signals in the physical domain, wherein the 
(a) obtaining a benchmark G-code, wherein the G-code has an initial set of values for the plurality of design variables (201);
(b) executing the method of claim 1 to obtain an estimated G-code for the initial set of design variables (202, 203, 204, 206, 207);
c) using the benchmark G-code and the estimated G-code to compute a mutual information value for the set of design variables (205), wherein the mutual information is a measure of how accurate the estimated G-code is compared to the benchmark G-code;
(d) modifying the design variables of the G-code to obtain a modified G-code and a modified set of control signals (209);
(e) repeating steps (b) through (d) a plurality of times, to obtain a plurality of mutual information values for each of the plurality of sets of design variables, wherein the plurality of sets of design variables spans the space 64Reference No. 2016-035-5, UCI 17.03 CIPInventor's name: Al Faruque, Wan, Rokka Chhetri, FaeziDocument Date: March 29, 2019of possible design variables (208);
(f) selecting the set of design variables corresponding to the minimum mutual information, to 
(g) for each future G-code to be executed on the AM system, modifying the set of design variables to the optimal set of design variables to obtain a leakage optimized G-code; an
 (h) executing the leakage optimized G-code on the AM system.
Claim 1 A method of reducing an information leakage from one or more side channels of an additive manufacturing ("AM") system, wherein the AM system comprises a manufacturing machine (106) that prints a 3D model by executing a G-code having a plurality of design variables, wherein the information leakage comprises analog emissions emanating from the one or more side channels during printing of the 3D model, wherein an attacker acquires and analyzes the information leakage to extract the G-code, wherein the method comprises:
a. determining an estimation function, f', from a data-driven leakage model of the manufacturing machine (106) for each design variable (201), wherein the manufacturing machine is initially ran to print a sample 3D model, thereby acquiring the analog emissions from the one or more side channels, wherein the estimation function f' provides a relationship between each design variable and a corresponding analog emission, wherein the estimation function f' is determined by a statistical tool that compares each design variable to the corresponding analog emission;
b. selecting, from the plurality of design variables, one or more design variables to optimize for the one or more side channels;
calculating a mutual information metric (203) between the G-code and the information leakage for each of the one or more selected design variables, wherein the mutual information metric is used as feedback by the AM system to optimize the one or more selected design variables to effectively minimize further information leakage,
wherein the information leakage is represented by a leakage signal L at side channel i as:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

where i = 1 to total number of side channels, where N; denotes independent noise in channel i, G is the G-code comprising a set (gi, g2,...gk) of length k, where each g in the set is a discrete random variable that represents a possible G-code instruction, and    
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 represents a deterministic function,


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

wherein l is a corresponding leakage of g, and p is a probability distribution function, wherein p(g, li) is estimated by the estimation function f' for each of the one or more selected design variables;
d. calculating a relation between the mutual information metric and each of the one or more selected design variables (204) using a non-linear polynomial function, f, given as:
f (selected design variable) = summation of (Ii)
e. obtaining an optimized value (205) from f for each of the one or more selected design variables; and
f. inserting the optimized value of each of the one or more selected design variables into the G-code (206), thereby replacing a current value of each of the one or more selected design variables with the optimized value;
wherein when the optimized value of each of the one or more selected design variables is inserted into the G-code, further information leakage from the one or more side channels is minimized, thus diminishing the attacker's ability to process the analog emissions and extract the G-code.
        Claim 2. The method of claim 1 further comprising constructing the data-driven leakage model of the manufacturing machine (200).
        Claim 3. The method of claim 1 further comprising designating a user defined range (202) for each of the one or more selected design variables, wherein the mutual information metric is calculated for a plurality 
        Claim 4. The method of claim 1, wherein the optimized value is obtained by selecting a corresponding minimum f (204) for each of the one or more selected design variables.


Claim 2. A method for detecting an attack of a cyber-physical additive manufacturing ("AM") system, wherein the AM system comprises a cyber-domain having a G-code and a physical domain having a manufacturing machine, wherein the AM system executes a set of control signals, wherein the G-code specifies the composition of the control signals, wherein the execution of the control signals causes the AM system to emit 
(a) executing the method of claim 1 to obtain an estimation function (301, 302, 303, 304, 305, 306);
(b) executing an original G-code on the AM system (307);
(c) measuring the subsequent analog emissions (308);
(d) using the estimation function to compute an estimated G-code (307);

(f) for each pair of original and estimated control signals, calculating an absolute value of a difference between the estimated control signal and the original control signal corresponding to said estimated control signal (309), wherein if the absolute value is outside of the error threshold defined for said original control signal (310), then the attack is detected (311).







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 2015/0165691 A1 to MARK et al. (hereinafter “MARK”) in view of “Non Patent Literature: Acoustic Side-Channel Attacks on Printers” to Backes et al. (hereinafter “Backes”); published in the Proceedings of 19th USENIX Security Symposium Washington, DC August 11–13, 2010.
Regarding Claim 1. MARK discloses A method of estimating a G-code of a cyber-physical additive manufacturing ("AM") system (MARK, Abstract, FIG. 3, FIG. 5-6, Para [0006, 0073 0016-0018]: … According to a first embodiment and/or aspect of the present invention, a method for generating three-dimensional toolpath instructions for a three dimensional printer … the toolpaths are used to create an instruction file for actuation, conventionally called a "G-code" … FIG. 5 is a block diagram and schematic representation of a three dimensional printer system …), wherein the AM system comprises a cyber-domain (101), wherein the G- code resides in the cyber domain (MARK, Para [0064, 0068-0069]: … An 802.11 Wi-Fi transceiver connects the controller to a local wireless network and to the Internet at large and sends and receives remote inputs, commands, and control parameters … As shown in FIGS. 5 and 6, the solid model may be represented by non-uniform rational b-spline NURBS data, and this may be stored and processed by a CAD program on a workstation, server, or virtualized/cloud server 2000 … In preparation for 3D printing, a geometry file is "sliced" by a family of slicer routines 904 (as shown in FIGS. 5 and 6, resident on a workstation, server, or virtualized/cloud server) …; Examiner’s Note: files in workstation, server, or virtualized/cloud server are in the cyber domain…), and a physical domain (120), MARK, FIG. 3 and 5, Para [0061, 0073]: … the three-dimensional printer 3001 … A printer is depicted in schematic form to show possible configurations of three commanded motors 116, 118, and 120 … The G-code is sequenced including all starting and finishing times, control or command variables (e.g., speed for a motor, current for a heater) …; Examiner’s Note: Motors and heater are considered plurality of side channels…), wherein the G-code comprises an instruction to the manufacturing machine, wherein the G-code is converted by the cyber domain into a set of control signals in the physical domain (MARK, Para [0037, 0073]: … In the present disclosure, "3D printer" is inclusive of both discrete printers and/or tool head accessories to manufacturing machinery which carry out an additive manufacturing sub-process within a larger process. With reference to FIGS. 1-5, A 3D printer is controlled by a motion controller 20 which interprets dedicated G-code 702 and drives various actuators of the 3D printer in accordance with the G-code 702 … the toolpaths are used to create an instruction file for actuation, conventionally called a "G-code" file or stream 1102. The toolpath generator 2006 generates toolpaths may also serve as the G-code generator 2010 by interpreting the toolpaths into a machine-specific code. The G-code is sequenced including all starting and finishing times, control or command variables (e.g., speed for a motor, current for a heater), and the like, to arrange the actuator instructions sufficient for a job to complete …), [wherein the execution of the control signals causes the AM system to emit analog emissions in the plurality of side channels in the physical domain, wherein the physical properties of the analog 
(a) executing at least one benchmark G-codes on the AM system (102), wherein the G-code is converted to control signals (121), wherein the control signals are executed by the AM system (122) (MARK, Para [0037, 0073]: … In the present disclosure, "3D printer" is inclusive of both discrete printers and/or toolhead accessories to manufacturing machinery which carry out an additive manufacturing sub-process within a larger process. With reference to FIGS. 1-5, A 3D printer is controlled by a motion controller 20 which interprets dedicated G-code 702 and drives various actuators of the 3D printer in accordance with the G-code 702 … the toolpaths are used to create an instruction file for actuation, conventionally called a "G-code" file or stream 1102. The toolpath generator 2006 generates toolpaths may also serve as the G-code generator 2010 by interpreting the toolpaths into a machine-specific code. The G-code is sequenced including all starting and finishing times, control or command variables (e.g., speed for a motor, current for a heater), and the like, to arrange the actuator instructions sufficient for a job to complete …);
However, MARK does not explicitly teach, but Backes from same or similar field of endeavor teaches:
“(b) measuring a plurality of analog emissions (123) from the plurality of side channels while the G-code is executing (103) (Backes, Abstract, Section – 1.1 Our contributions, Page [1-2]; Section - 2 Attack Overview, Page [4]; Figure 3, Figure 10:  We show that printed English text can be successfully reconstructed from a previously taken recording of the sound emitted by the printer… we found that there is a correlation between the number of needles and the intensity of the acoustic emanation (see Figure 3) … Figure 3: Graph showing the correlation between the number of needles striking the ribbon and the measured acoustic intensity … We consider the scenario that English text containing potentially sensitive information is printed on a dot-matrix printer, and the emitted sound is recorded. We develop a methodology that on input the recording automatically reproduces the printed text. Figure 4 presents a holistic overview of the attack … Figure 10: Each graph shows the intensity measured when printing a single vertical line, demonstrating the variations that can occur …; Examiner’s Note: Each group of needles is considered a side channel and sound (analog emissions) is recoded while different number of needles (plurality of side channel) are printing different alphabets/words…);
(c) repeating steps (a) and (b) for a plurality of benchmark G-codes (105) and control signals, while training a supervised learning algorithm (104) to learn an estimation function (106), wherein the estimation function estimates the control signals of a G-code from a plurality of analog emissions (Backes, Abstract; Section – 1.1 , Page [3]; Section - 2 Attack Overview, Page [4-5]; Fig. 4; Section - 3.3.2 Building the language models, Page [7]:  … We have built a prototypical implementation that can bootstrap the recognition routine from a database of featured words that have been trained using supervised learning … In our experiments, the attack recovers up to 72 % of printed words, and up to 95 % if we assume contextual knowledge about the text, with a microphone at a distance of 10cmfrom the printer. After an upfront training phase, the attack is fully automated and uses a combination of machine learning, audio processing, and speech recognition techniques, including spectrum features, Hidden Markov Models and linear classification (estimation function); moreover, it allows for feedback based incremental learning …The first phase (Figure 4(a)) constitutes the training phase that can take place either before or after the attack. In this phase, a sequence of words from a dictionary is printed, and characteristic sound features of each word are extracted and stored in a database. For obtaining the best results, the setting should be close to the setting in which the actual attack is mounted, e.g., similar environmental noise and acoustics … The main steps of the training phase are as follows: 1. Feature extraction ... 2. Computation of language models … A language model of size n assigns a probability to each sequence of n words. The probability distribution can be estimated by computing the frequencies of all n-grams from a large text corpus … The length of an n-gram determines how many words of context (i.e., how many previous hidden states in the HMM) are taken into account by the language model. Higher values for n can lead to better models but also require exponentially larger corpora for an accurate estimation of the n-gram probabilities …; Examiner’s Note: classification with feedback based learning requires repeating the steps…);
(d) executing at least one subsequent G-code on the AM system (107) (Backes, Abstract; Section - 2 Attack Overview, Page [5]; Section - 4.4 Countermeasures, Page [12]: … We start by extracting features of the recording of the printed target text, as in the first step of the training phase … Multiple recordings of the same word sometimes yield different features; for example, printing the same word at different places in the document results in differing acoustic emanations (Figure 10 illustrates how a single vertical line already differs in the intensity) … We recorded the emitted sounds of printing seven different prescriptions. We handed over all sound recordings, the printouts of six prescriptions, and a printer of the same type (an Epson LQ-570) that we bought at Ebay to one of the authors of this paper …; Examiner’s Note: printing different prescriptions or multiple recodings of the same word discloses executing different G-codes and hence disclosing subsequent G-code…);
(e) observing at least one subsequent plurality of analog emissions from the plurality of side channels (108) (Backes, Abstract; Section - 2 Attack Overview, Page [5]; Section - 4.4 Countermeasures, Page [11]: … We start by extracting features of the recording of the printed target text, as in the first step of the training phase … Multiple recordings of the same word sometimes yield different features; for example, printing the same word at different places in the document results in differing acoustic emanations (Figure 10 illustrates how a single vertical line already differs in the intensity) … Figure 10: Each graph shows the intensity measured when printing a single vertical line, demonstrating the variations that can occur …);
(f) using the estimation function (106) to estimate at least one subsequent set of control signals (Backes, 3.3.1 Introduction to HMMs; Section - 3.3.3 Reordering of candidate words based on language models Page [6-8]: … Hidden Markov models (HMMs) are graphical models for recovering a sequence of random variables which cannot be observed directly from a sequence of (observed) output variables … Formally, an HMM of order d is defined by a five-tuple hQ,O,A,B, Ii, where Q = (q1, q2, ..., qN) is the set of (hidden) states, O = (o1, o2, ..., oM) is the set of observations, A = Qd+1 is the matrix of state transition probabilities (i.e., the probability to reach state qd+1 when being in state qd with history q1, . . . , qd−1), B = Q × O are the emission probabilities (i.e., the probability of observing a specific output oi when being in state qj ), and I = Qd is the set of initial probabilities (i.e., the probability of starting in state qi) … we need to estimate the model parameters of the HMM (training phase), and we need to determine the most likely sequence of hidden states for a sequence of observations given the model (recognition phase) …; Examiner’s Note: HMM (estimation function) is used to derive input variables, the hidden states/signals, (control signal) from observed output…); and
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Backes into the teachings of MARK because it discloses that “text containing potentially sensitive information is printed on a dot-matrix printer, and the emitted sound is recorded … and on input the recording automatically reproduces the printed text (Backes, Page [4], right column)’, thus helping to identify if the printer is compromised.
MARK further discloses:
“(g) computing an estimated G-code from the estimated set of control signals (109) (MARK, Para [0070, 0090, 0092]: Toolpaths are generated per internal algorithms that determine offsets, scales, and cellular decomposition for complete coverage approaches of the various contours. Some parameter control may be applied to the rules 1006 (e.g., an adjustable 1-5 thicknesses of deposited plastic for an outer perimeter forming rule) … When all paths are generated, the initial printing strategy is complete. At this point the toolpaths may be translated to G-code … With respect to offsetting of or contours toolpaths discussed herein, parallel or offset toolpaths may be created using offset generation for non-Bezier base paths and offset stroking for Bezier (e.g., cubic or quadratic control point) base paths. Optionally, because offset stroking for Bezier paths may be difficult to render, FFF material or fiber paths may be non-Bezier approximations. Resolution-independent path rendering may be performed by via vector graphic libraries for GPU accelerated path rendering (e.g., OpenVG,) even to calculate toolpaths and offsets of physical continuous fiber paths … FIG. 10B shows an exemplary display for layer rule operations on a view panel 1002, and is again generated by rendering to screen 2D definitions (optionally presented in 3D) of contours, subcontours, and toolpaths, with optional processing for occlusion and showing and hiding particular feature types. An alternative plan view per layer is shown in the view panel 1002, set to the sixth layer (of an exemplary approximately 200 layers) …; Examiner’s Note: parameters used for toolpath generation are approximated (i.e. estimated) and that toolpath is used to generate G-code …).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 2015/0165691 A1 to MARK et al. (hereinafter “MARK”) in view of “Non Patent Literature: Acoustic Side-Channel Attacks on Printers” to Backes et al. (hereinafter Backes”); published in the Proceedings of 19th USENIX Security Symposium Washington, DC August 11–13, 2010, as applied to claim 1 above, and further in view of “Non Patent Literature: Side-channel Vulnerability Factor: A Metric for Measuring Information Leakage” to Demme et al. (hereinafter “Demme”); published in IEEE Xplore 12 July 2012.
Regarding Claim 2. The combination of MARK-Backes discloses A method for detecting an attack of a cyber-physical additive manufacturing ("AM") system (Backes: Figure 4), wherein the AM system comprises a cyber-domain having a G-code (MARK: Para [0064, 0068-0069]) and a physical domain having a manufacturing machine (MARK: FIG. 3 and 5, Para [0061, 0073]), wherein the AM system executes a set of control signals (MARK, Para [0037, 0073]), wherein the G-code specifies the composition of the control signals (MARK, Para [0037, 0073]), [wherein the execution of the control signals causes the AM system to emit analog emissions in the physical domain (Backes: Abstract, Section – 1.1 Our contributions, Page [1-2]; Section - 2 Attack Overview, Page [4]; Figure 3, Figure 10), [wherein the physical properties of the analog emissions depend on the composition of the control signals being executed], wherein an attack in the cyber domain comprises modification of the G-code and/or the control signals being executed by the AM system (Backes: Figure 4), wherein the attack comprises interception and modification of the G-code before printing (Backes: Figure 4), the method comprising:
[(a) executing the method of claim 1 to obtain an estimation function (301, 302, 303, 304, 305, 306)];
MARK, Para [0037, 0073]: …the toolpaths are used to create an instruction file for actuation, conventionally called a "G-code" file or stream 1102. The toolpath generator 2006 generates toolpaths may also serve as the G-code generator 2010 by interpreting the toolpaths into a machine-specific code. The G-code is sequenced including all starting and finishing times, control or command variables (e.g., speed for a motor, current for a heater), and the like, to arrange the actuator instructions sufficient for a job to complete …);
[(c) measuring the subsequent analog emissions (308)];
(d) using the estimation function to compute an estimated G-code (307) (MARK, Para [0070, 0073]: … Toolpaths are generated per internal algorithms (estimation function) that determine offsets, scales, and cellular decomposition for complete coverage approaches of the various contours. Some parameter control may be applied to the rules 1006 (e.g., an adjustable 1-5 thicknesses of deposited plastic for an outer perimeter forming rule) … As sent to the 3D printer 2000, the toolpaths are used to create an instruction file for actuation, conventionally called a "G-code" file …);
(e) defining an error threshold (310) for each original control signal (MARK, Para [0084-0085]: … Accordingly, as noted below, the process of FIG. 7 can be entered with its own output, i.e., the process of FIG. 7 is intended to analyze and change both data sets having only layers and contours, as well as the "slices, contours, regions, and toolpaths" set generated by the toolpath generator and modified in customization, and there are cases in which it may be beneficial to do so (e.g., in case incremental processes are interdependent … In step S750, the process, in a mesh pre-processing step, corrects the STL file for various errors … Techniques include merging vertices within a prescribed distance (error threshold); merging or stitching adjacent boundary edges …); and
However, the combination of MARK does not explicitly teach, but Backes from same or similar field of endeavor teaches:
(a) executing the method of claim 1 to obtain an estimation function (301, 302, 303, 304, 305, 306) (Backes, Abstract; Section – 1.1 , Page [3]; Section - 2 Attack Overview, Page [4-5]; Fig. 4; Section - 3.2 Select candidate words, Page [6];  Section - 3.3.2 Building the language models, Page [7]:  … We have built a prototypical implementation that can bootstrap the recognition routine from a database of featured words that have been trained using supervised learning … Deciding which database entry is the best match for a recording is based on the following distance function defined on features; the tool outputs the 30 most similar entries along with the calculated distance. Given the features extracted from the recording (~x1 … ~xt) and the features of a single database entry (~y1 … ~yt) we compute the angle between each pair of vectors ~xi, ~yi and sum over all frequency bands …);
(c) measuring the subsequent analog emissions (308) (Backes, Abstract, Figure 3, 10: … Figure 3: Graph showing the correlation between the number of needles striking the ribbon and the measured acoustic intensity … Figure 10: Each graph shows the intensity measured when printing a single vertical line, demonstrating the variations that can occur …);
Backes into the teachings of MARK because it discloses that “text containing potentially sensitive information is printed on a dot-matrix printer, and the emitted sound is recorded … and on input the recording automatically reproduces the printed text (Backes, Page [4], right column)’, thus helping to identify if the printer is compromised.
However, the combination of MARK-Backes does not explicitly teach, but Demme from same or similar field of endeavor teaches:
“(f) for each pair of original and estimated control signals, calculating an absolute value of a difference between the estimated control signal and the original control signal corresponding to said estimated control signal (309), wherein if the absolute value is outside of the error threshold defined for said original control signal (310), then the attack is detected (311) (Demme, Section – 2 Side-channel Vulnerability Factor, Pages [108-109]; FIG. 3: … Side-channel Vulnerability Factor (SVF) measures information leakage through a side-channel by examining the correlation between a victim’s execution and an attacker’s observations … For each trace, we will be detecting execution phases. This involves comparing parts of each trace to every other part. This comparison is done simply with a distance function, the selection of which will depend on the data types in the two traces. For instance, if they are represented as vectors, one might use Euclidean distance … After collecting oracle and side-channel traces, we have two series of data. However, the type of information in each trace is different. For instance, the attacker may measure processor energy usage during each time step whereas the oracle trace captures memory accesses in each time step … We can determine presence of pattern leakage by computing the correlation between the two matrices. Specifically, for each element in the oracle matrix, we pair it with the corresponding element in the side-channel matrix. Given this list of pairs, we compute the Pearson correlation coefficient, more commonly known simply as correlation. The closer this value is to one (it will never be above one), the more accurately an attacker is able to detect patterns. The closer the coefficient is to zero, the less accurately the attacker is observing patterns. At values very near zero, the attacker is essentially observing noise and we are measuring random correlation. After working through all these steps, we call the final correlation the Side-channel Vulnerability Factor …).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Demme into the combined teachings of MARK-Backes because it discloses that “SVF is useful beyond caches; one can compute SVF for any system for which oracle and side-channel traces can be defined. For instance, one could look at encryption keys on smart cards versus their power usage variability during encryption. SVF could also be used to find a correlation between an audio conversation and the size/rate of network packets observed by an intermediate node in the Skype network. Many systems lend themselves well to SVF analysis (Demme, Page [117], left column, 1st paragraph)”.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1 and any intervening claims.
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Reasons for allowance will be furnished upon allowance.
Pertinent prior arts: The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
US-PAT 9989495 B2, Gold et al.: Gold describes a method of monitoring an additive manufacturing process in which a directed energy source is used to create a weld pool at an exposed build surface of a mass of powdered material, and selectively fuse the powdered material to form a workpiece, the method including measuring acoustic energy generated by the weld pool to generate a measured acoustic profile.
It also discloses a method of making a workpiece: includes depositing a powdered material so as to define a build surface; directing a build beam from a directed energy source to create a weld pool in the build surface, and selectively fuse the powdered material in a pattern corresponding to a cross-sectional layer of the 
This invention relates generally to additive manufacturing, and more particularly to apparatus and methods for monitoring and process control in additive manufacturing.
US-PGPUB 20170203515, Bennett et al.: Bennett’s disclosure describes improving dimensional accuracy, and more specifically z-axis or vertical dimensional accuracy in generating a 3 dimensional (3D) object comprising a plurality of formable layers. In one example, a height configuration parameter, such as a selected layer height, a print resolution, one or more tolerance values for certain layers or portions of a 3D object to be printed, etc., and a total object height, may be obtained. A first height corresponding to a subset of the plurality of formable layers may be selected based on the received height configuration parameter and the total object height. In some aspects, the first height may include a global layer height for the 3D object. The first height may be selected to optimize accuracy of the height configuration parameter or the total object height.
This disclosure relates generally to three-dimensional (3D) printing or additive manufacturing, and more specifically to improving dimensional accuracy in creating 3D objects.
US-PGPUB 20140374933, Flitsch et al.: The present disclosure provides various aspects for mobile and automated processing utilizing additive manufacturing and the methods for their utilization. In some examples, the mobile additive manufacturing apparatus may perform surface treatments that support the building of 
The present disclosure relates to methods and apparatus that support mobile additive material processing. Robotic and human controlled mobility may be combined with additive manufacturing techniques that "print" or additively deliver materials to specific locations over distances. The methods and apparatus may be applied to the productions of advanced building structures and roadways.
NPL - An EDA-Friendly Protection Scheme against Side-Channel Attacks, Bayrak et al.:  This paper introduces a generic and automated methodology to protect hardware designs from side-channel attacks in a manner that is fully compatible with commercial standard cell design flows. The paper describes a tool that artificially adds jitter to the clocks of the sequential elements of a cryptographic unit, which increases the non-determinism of signal timing, thereby making the physical device more difficult to attack. Timing constraints are then specified to commercial EDA tools, which restore the circuit functionality and efficiency while preserving the introduced randomness. The protection scheme is applied to an AES-128 hardware implementation that is synthesized using both ASIC and FPGA design flows.
Side-channel attacks may exploit physical information leaked by the device, including power consumption [13], timing [12], EM radiation [7] or acoustics [21], allowing the attacker to recover the secret information stored on the device. Fig. 1, for example, conceptually illustrates a power-based side-channel attack [13] based on correlating real-time power measurements with the processed data and the secret key. To address these concerns, this paper introduces a new hardware countermeasure for 
The countermeasure uses randomly-generated jittered clocks to increase the uncertainty of the signal arrival times at sequential elements in the circuit. The hardware generates M such random clocks in two steps:
1) It generates N phase-shifted clocks (of the same frequency) by inserting a _ time delay between two consecutive ones; and
2) It uses M clock multiplexers, each of which selects a different shifted clock per cycle. This uncertainty is translated to commercial EDA tools as a new set of constraints. The tools can resolve problems related to the clock uncertainty, which has been introduced artificially, such as setup/hold time violations and glitches. This method increases non-determinism of a circuit operation, which is a general approach taken by side-channel countermeasures. For example, power-based side-channel attacks try to establish a relationship between instantaneous power consumption and the inputs (i.e., plaintext); the nondeterminism introduced by our method increases the difficulty of uncovering such a relationship, as the instantaneous power consumption becomes randomized.
NPL: Achieving side-channel high-order correlation immunity with leakage squeezing, Carlet et al.: This discloses methods to analyze high-order (HO) Boolean masking countermeasures against side-channel attacks in contexts where the shares are manipulated simultaneously and the correlation coefficient is used as a statistical distinguisher. The latter attacks are sometimes referred to as zero-offset high-order correlation power analysis (HO-CPA). In particular, the main focus is to get the most out of a single mask (i.e., for masking schemes with two shares). The relationship between the leakage characteristics and the attack efficiency is thoroughly studied. Our main contribution is to link the minimum attack order (called HO-CPA immunity) to the amount of information leaked.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHABUB S AHMED whose telephone number is (571)272-0364.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/MAHABUB S AHMED/Examiner, Art Unit 2434

/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434